DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-7, 10, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (WO 2014/042420 A1).
	Ahn et al. discloses the following compound:

    PNG
    media_image1.png
    118
    246
    media_image1.png
    Greyscale

(page 11) such that m = n = o = p = 0, X = O, Y = S, L1 = C6 arylene group (phenylene), L2 = C12 arylene group (biphenylene), and Ar1-3 = C6 aryl group (phenyl) of Applicant’s Formulae (1), (3), (8), (10), and (15); Y-containing ring Applicant’s Formula (1) = Applicant’s Formula [A-11]; L1 = Formula (B-1) as defined by the Applicant (with a’ = 0) and L2 = (B-7) as defined by the Applicant (c’ = d’ = 0).
Ahn et al. further discloses an organic electroluminescent (EL) device (i.e., OLED display device) comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode; its inventive compounds comprise the light-emitting layer or the hole-transporting layer ([76]-[77]; [153]-[155]), which are formed via spin-coating and the like ([128]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (WO 2014/042420 A1).
	Ahn et al. discloses the compound according to Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection and reproduced below:

    PNG
    media_image1.png
    118
    246
    media_image1.png
    Greyscale

(page 11).  Ahn et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image2.png
    165
    601
    media_image2.png
    Greyscale

([10]).  However, Ahn et al. does not explicitly disclose an embodiment where at least one of L1-2 of Applicant’s Formula (1) is substituted at a meta position.  Nevertheless, it would have been obvious to produce such a compound via modification of C-103 as disclosed by Ahn et al.  The motivation is provided by the fact that the modification merely involves change in position of the arylamino group (from para to meta), producing a positional that can be expected to have highly similar chemical and physical properties (and easily envisioned from Ahn et al.’s general formula, particularly in regards to the intra-connectivity of the -L2-N(Ar1)(Ar2) group), thus rendering the modification predictable with a reasonable expectation of success.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (WO 2014/042420 A1) as applied above and in further view of Lee et al. (US 2003/0117071 A1).
	Ahn et al. discloses the organic electroluminescent (EL) device (electric element) of Claim 10 as shown above in the 35 U.S.C. 102(a)(1) rejection.  However, Ahn et al. does not explicitly disclose a light efficiency enhancing layer as recited by the Applicant.
	Lee et al. discloses the presence of an encapsulation layer (90) (formed over the electrodes) of an organic EL device (Fig. 2); such a layer enhances contrast and luminance of an image generated by the organic EL device by absorbing external light ([0017], [0065]).  It would have been obvious to further incorporate such a layer as disclosed by Lee et al. in a similar manner to the organic EL device as disclosed by Ahn et al.  The motivation is provided by the disclosure of Lee et al., which teaches that such an external layer enhances contrast and luminance of an image generated by the organic EL device.

Allowable Subject Matter
9.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Ahn et al. (WO 2014/042420 A1) which discloses compounds of the following form:

    PNG
    media_image2.png
    165
    601
    media_image2.png
    Greyscale

([10]).  An embodiment is disclosed:

    PNG
    media_image1.png
    118
    246
    media_image1.png
    Greyscale

(page 11).  However, it is the position of the Office that neither Ahn et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the specific compounds of Formula (1), particularly in regards to the orientation and/or nature of the specific chemical groups attached to the (hetero)aromatic groups containing X and Y.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786